DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 2-19 are allowed.
	
	Claim 2 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to an electronic device including a processor configured to perform functions of divide the display of the electronic device, correct a position of a cursor and identify an area of the plurality of areas based on the correction cursor position. Additionally, the processor performing the functions of utilizing eye movement information and eyelid movement information to initiate a minute input adjustment function when the eye movement information and the eyelid movement information meet a predetermined criteria. Further, the processor performing the functions of the minute input adjustment function which involves placing a cursor in a frame at a first eye gaze positon, determining a relationship between a second eye gaze positon and the frame and minutely moving the cursor within the frame in a direction based on the frame. In the exemplary closest prior art, Dejima (US PGPub 2012/0162603) discloses the eye-gaze detection processing is processing that detects the gaze position and the eye blink and recognizes contents of the mouse equivalent operation based on the detection result or the like ([0164]). Additionally, Micucci et al. (US PGPub 2013/0173798) discloses display regions (figs. 19A-C and [0371]). Neither Dejima, Micucci or their combination teaches all of the claimed subject matter, including the use of eye movement information and eyelid movement information to initiate the minute input adjustment function which is then followed by the actual minute input adjustment function as a separate step, and some of the specific details claimed, and further determination of search result of the prior art arrives at the conclusion that the prior art as a whole does not rendered obvious all the claimed limitations as exemplified by the above stated limitation and differences as argued by applicant on the record, thus the claimed invention is deemed patentable over the prior art. 

	Claims 3-7 are allowed because they depend on claim 2. 



	Claims 9-12 are allowed because they depend on claim 8. 

	Claim 14 is allowed for substantially the same rationale as applied to claim 2. 

	Claims 15-19 are allowed because they depend on claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US PGPub 2009/0225278) discloses “the movement of the eyeball 400 controls the cursor and the blinking defines the shortcut” ([0053]).
Lundstrom (US PGPub 2010/0295769) discloses “The user can control the movement of the cursor by moving his or hers eyes over the screen and can perform the equivalent of a mouse, click by blinking. This system allows a disabled person to perform such functions as reading online books or sending e-mail messages” ([0003]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/

/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693